DETAILED ACTION
This office action is a response to an amendment filed 4/27/21 in which claims 1, 2, 4, 5, 7-9, 11-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1, 2, 4, 5, 7-9, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for sending synchronization signals. The closest prior arts Sun and Ng fail to disclose all the limitations of the independent claims. Specifically, they fail to teach sending a synchronization signal block in a synchronization frame, where each frame corresponds to M downlink beam directions, M predefined sending times, different sending times correspond to different link directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
The application has been amended as follows: please see attached claims. These amendments were approved via a telephone interview with the attorney Robert Hayden Reg. No.: 42645 on May 11, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467